AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_
                                                     Eastern District of Washington

     JOANNE PORT, individually, and as the Personal
      Representative of the Estate of Ricky Alan Port,               )
                             Plaintiff                               )
                                v.                                   )       Civil Action No.     2:17-CV-0280-TOR
                                                                     )
                                                                     )
             UNITED STATES OF AMERICA,
                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other:
’              Defendant’s Motion for Summary Judgment (ECF No. 78) is GRANTED.
               Plaintiff's Motion for Reconsideration (ECF No. 93) is DENIED.
               Judgment is entered for Defendant.

This action was (check one):

’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                                   THOMAS O. RICE                            on Defendant's motion for
      Summary Judgment (ECF No. 78)


Date:      April 15, 2019                                                  CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Linda L. Hansen
                                                                                          (By) Deputy Clerk

                                                                            Linda L. Hansen
